Case 1:20-cr-00078-AT-AJB Document 109 Filed 03/23/21 Page 1 of 1
                                 U.S. Department of Justice
                                 United States Attorney
                                 Northern District of Georgia

                                600 Richard B Russell Bldg.   Telephone: (404) 581-6310
                                75 Ted Turner Dr., S.W.,      Fax: (404) 581-6181
                                Atlanta, Georgia 30303



                                      March 23, 2021

James N. Hatten
Clerk of the Court
2212 U.S. Courthouse
75 Ted Turner Dr. S.W.
Atlanta, GA 30303

      Re:    United States v. Samy Juarez-Perez, et al
             Criminal Action No. 1:20-cr-00078-AT-AJB
             Substitution of Counsel

Dear Mr. Hatten:

   This is to notify you that the above-styled case has been transferred
from Nicholas N. Joy to SAUSA Bryan J. Henderson, telephone number
404-581-6310. I request papers and pleadings in this action be served upon
me as a counsel of record for the United States from this date forward.

                                      Sincerely,

                                      K URT R. E RSKINE
                                      Acting United States Attorney


                                      / S / B RYAN J. H ENDERSON
                                           B RYAN J. H ENDERSON
                                      Special Assistant U.S. Attorney

cc: Defense Counsel for Defendants (via ECF)
    Courtroom Deputy
    Criminal Docketing
